DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/11/2022 has been entered.
		

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Mr. Michael Scarpati on 02/28/2022.
The application, specifically the claims, have been amended as follows: 

In claim 1, step c), “forming a slurry by adding at least a portion of the melted hardstock to the liquid oil” is replaced by “forming a fat slurry by adding at least a portion of the melted hardstock fat to the liquid oil”; 
In claim 1, step d), “mixing the slurry” is replaced by 
In claim 4, “the melted hardstock” is replaced by “the melted hardstock fat”.
In claim 6, “between 2 and 20 ºC” is replaced by “2 ºC or more to less than 20 ºC”.
In claim 7, “between 35 and 80 ºC” is replaced by “greater than 35 ºC to up to 80 ºC”.
In claim 10, “in or before the mixer” is replaced by “in or upstream of the mixer”.
In claim 20, “the melted hardstock” is replaced by “the melted hardstock fat”.
Claim 25 is cancelled.
In claim 26, the “.” that is immediately after “ºC” is removed.

Reason for Allowance

Claims 1-8, 10-12, 16-18, 20-22 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The references of record fail to teach or fairly suggest a process for preparing an emulsion comprising the step of adding a melted hardstock fat at a temperature of above 35 Cº to a vessel that comprises a liquid oil of less than 20 ºC to form a fat slurry followed by forming an emulsion by mixing the fat slurry with an aqueous phase in which the hardstock fat is not a fat powder and the temperature of the fat slurry remains below 20 ºC during the mixing step. The closest prior art identified by the examiner is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791